 

Exhibit 10.22

 

EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 24, 2017, by and between SILICON VALLEY BANK, a
California Corporation (“Bank”) and INFOSONICS CORPORATION, a Maryland
corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 27, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, including, without limitation, by
that certain First Amendment to Loan and Security Agreement dated as of December
5, 2014, that certain Second Amendment to Loan and Security Agreement dated as
of May 26, 2015, that certain Third Amendment to Loan and Security Agreement
dated as of August 4, 2015, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 26, 2015, that certain Fifth Amendment to Loan and
Security Agreement dated as of May 20, 2016, that certain Sixth Amendment to
Loan and Security Agreement dated as of August 23, 2016, and that certain
Seventh Amendment to Loan and Security Agreement dated as of October 6, 2016,
collectively, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Notwithstanding any other provisions in the Loan Agreement to the contrary,
at all times beginning on the Eighth Amendment Effective Date, Borrower shall no
longer be permitted to request and Bank shall no longer make any further
Advances other than Peso Advances and all relevant provisions of the Loan
Agreement are hereby deemed to be updated accordingly.

2.2Section 2.1.1 (Financing of Accounts).  Section 2.1.1(a)(ii)(i) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------

 

“(i) seventy percent (70%) (the “Peso Advance Rate”) of the Dollar equivalent of
the aggregate value of Mexican Pesos maintained in Borrower’s multicurrency
account numbered XXXXXXX323 held at Bank, and (the “Peso Account Balance”), and”

2.3Section 2.1.1 (Financing of Accounts).  Section 2.1.1(b) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(b)

Maximum Advances.  The aggregate amount of Peso Advances outstanding at any time
may not exceed Two Million Dollars ($2,000,000)  (the “Facility Amount”).  Bank
shall not make any other Advances hereunder on and after the Eighth Amendment
Effective Date.”

 

2.4Section 6.7 (Financial Covenants).  Section 6.7 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“6.7Intentionally Omitted.”

2.5Section 13 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 13.1 of the Loan Agreement, as appropriate, as follows:

“Availability Amount” is (a) the lesser of (i) Facility Amount or the (ii) the
Peso Account Balance minus (b) the outstanding principal balance of any Peso
Advances.

“Eighth Amendment Effective Date” is March 24, 2017.

“Facility Amount” is defined in Section 2.1.1(b).

“Peso Account Balance” is defined in Section 2.1.1(a)(ii).

“Peso Advance Rate” is defined in Section 2.1.1(a)(ii).

2.6Exhibit B to the Loan Agreement hereby is replaced with Exhibit B attached
hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

--------------------------------------------------------------------------------

 

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions of Borrower
and (c) Borrower’s payment of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts with Bank.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By:     /s/ Michael Tilghman

Name:Michael Tilghman

Title:Vice President

BORROWER

 

INFOSONICS CORPORATION

 

 

By:    /s/ Vernon A. LoForti          

Name:Vernon A. LoForti

Title:Vice President, CFO and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of INFOSONICS CORPORATION (“Borrower”) certify solely
in my capacity as such officer, and not as an individual, that under the Loan
and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in this Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account;

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.  

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by

 

--------------------------------------------------------------------------------

 

Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each Subsidiary has timely
filed all required tax returns and paid, or made adequate provision to pay, all
material taxes, except those being contested in good faith with adequate
reserves under GAAP.  Borrower and each Subsidiary has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all government authorities that are necessary to continue
its business as currently conducted except where the failure to obtain or make
such consents, declarations, notices or filings would not reasonably be expected
to cause a Material Adverse Change.

The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.

All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Date

 

 

 

 

--------------------------------------------------------------------------------

 

BORROWING RESOLUTIONS

 

CORPORATE BORROWING certificatE

 

 

Borrower:  InfoSonics CorporationDate:  March 24, 2017

Bank:Silicon Valley Bank

 

I hereby certify as follows, as of the date set forth above:

 

1.I am the Secretary, Assistant Secretary or other officer of Borrower.   My
title is as set forth below.

 

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Maryland.

 

3.Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above.  Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.  

 

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Silicon Valley Bank
(“Bank”) may rely on them until Bank receives written notice of revocation from
Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

Name

Title

Signature

Authorized to Add or Remove Signatories

Vernon A. LoForti  

VP, CFO and Secretary

/s/ Vernon A. LoForti

☒

Joseph Ram

President & CEO

/s/ Joseph Ram

☒

                                            

                                            

                                            

☐

                                            

                                            

                                             

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

--------------------------------------------------------------------------------

 

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

 

By:        /s/ Vernon A. LoForti                       

Name:  Vernon A. LoForti

Title:  Vice President, CFO and Secretary

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the President and CEO of Borrower, hereby certify as to paragraphs 1 through
5 above, as of the date set forth above.

 

 

By:      /s/ Joseph Ram                                   

Name:  Joseph Ram

Title:  President and CEO

 

 

 

 

 